                                        1   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9772
                                        2   MICHAEL HOGUE, ESQ.
                                            Nevada Bar No. 12400
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Ste. 600
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            Email: bundickj@gtlaw.com
                                        6          hoguem@gtlaw.com
                                        7   Counsel for Defendant
                                            Specialized Loan Servicing, LLC
                                        8

                                        9
                                                                         UNITED STATES DISTRICT COURT
                                       10
                                                                                 DISTRICT OF NEVADA
                                       11

                                       12   TROY A. GARCIA,                                      Case No.: 2:17-cv-01721-RFB-VCF
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135




                                                                   Plaintiff,
       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   v.                                                   FIFTH STIPULATION TO CONTINUE
                                                                                                 DEADLINE TO SUBMIT JOINT
                                       15   SPECIALIZED LOAN SERVICING LLC;                      PRETRIAL ORDER
                                            AMERICAN HONDA FINANCE CORP.;
                                       16   TOYOTA FINANCIAL SERVICES; WELLS
                                            FARGO CARD SERVICES; EQUIFAX
                                       17   INFORMATION SERVICES, LLC,
                                       18                          Defendants.
                                       19

                                       20           COME NOW, Plaintiff, Troy A. Garcia (“Plaintiff”), and Defendant, Specialized Loan
                                       21   Servicing, LLC (“SLS” or “Defendant”), by and through their respective counsel of record in the
                                       22   above-captioned matter, and hereby stipulate and agree, pursuant to LR 7-1, as follows:
                                       23           1.      On May 14, 2018, Defendant filed its Motion for Summary Judgment [ECF No.
                                       24   35] (“Defendant’s Motion”).
                                       25           2.      On May 14, 2018, Plaintiff filed his Motion for Partial Summary Judgment [ECF
                                       26   No. 37] (“Plaintiff’s Motion” and, collectively with Defendant’s Motion, the “Motions”).
                                       27           3.      After the parties completed briefing on the Motions, the Court conducted oral
                                       28   argument on September 21, 2018, and took the Motions under submission.
                                                                                            1
                                            ACTIVE 46890561v1
                                        1           4.      On March 21, 2019, the Court entered an order granting in part and denying in part
                                        2   Defendant’s Motion, denying Plaintiff’s Motion, and directing the parties to submit a Joint Pretrial
                                        3   Order by April 24, 2019 [ECF No. 67].
                                        4           5.      On April 16, 2019, Defendant filed a Motion for Reconsideration of the Court’s
                                        5   order [ECF No. 70].
                                        6           6.      On May 4, 2019 Plaintiff filed his response to the Motion for Reconsideration.
                                        7           7.      On May 20, 2019 Defendant filed its reply in support of the Motion for
                                        8   Reconsideration [ECF No. 81].
                                        9           8.      The Parties have engaged in settlement conversations, although a settlement has
                                       10   not been reached. The parties continue to discuss potential resolution.
                                       11           9.      The parties have met and conferred via email on the pretrial deadline. SLS believes
                                       12   that the issues raised in the Motion for Reconsideration may substantially impact the issues to be
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   decided at trial, and to allow the Court an opportunity to consider the motion and any oral argument
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   heard, it is the best interests of the parties and judicial economy to continue the deadline to submit
                                       15   a Joint Pretrial Order from November 22, 2019 to February 3, 2020 . SLS believes the Court will
                                       16   rule on the pending Motion for Reconsideration prior to the extended deadline. As noted in
                                       17   Plaintiff’s opposition to SLS’s Motion for Reconsideration, Plaintiff believes that reconsideration
                                       18   should be denied, such that adjudication on the motion will not limit the issues remaining for trial.
                                       19   Regardless, Plaintiff has no objection to an extension of the pretrial deadlines. Therefore, the
                                       20   parties are in agreement that an extension is warranted. The Parties do not presently anticipate
                                       21   submitting any further stipulation for an additional extension absent unforeseen circumstances.
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                               2
                                            ACTIVE 46890561v1
                                        1           10.     This stipulation is submitted in good faith and not for the purposes of delay.
                                        2           IT IS SO STIPULATED.
                                        3
                                            DATED this 1st day of November, 2019.                 DATED this 1st day of November, 2019.
                                        4
                                            GREENBERG TRAURIG, LLP                                KNEPPER & CLARK LLC
                                        5

                                        6   /s/Michael Hogue                                      /s/Miles N. Clark
                                            JACOB D. BUNDICK, ESQ.                                MATTHEW I. KNEPPER, ESQ.
                                        7
                                            Nevada Bar No. 9772                                   Nevada Bar No. 12796
                                        8   MICHAEL HOGUE, ESQ.                                   MILES N. CLARK, ESQ.
                                            Nevada Bar No. 12400                                  Nevada Bar No. 13848
                                        9   10845 Griffith Peak Drive, Suite 600                  5510 S. Fort Apache Road, Suite 30
                                            Las Vegas, NV 89135                                   Las Vegas, NV 89148
                                       10
                                            Counsel for Defendant                                 DAVID H. KRIEGER, ESQ.
                                       11
                                            Specialized Loan Servicing, LLC                       Nevada Bar No. 9086
                                       12                                                         HAINES & KRIEGER, LLC
10845 Griffith Peak Drive, Suite 600




                                                                                                  8985 S. Eastern Avenue, Suite 350
     Greenberg Traurig, LLP




                                       13                                                         Henderson, NV 89123
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                                         Counsel for Plaintiff Troy A. Garcia
                                       15

                                       16                                                 ORDER
                                       17           IT IS SO ORDERED.
                                       18

                                       19
                                                                                          RICHARD F. BOULWARE, II
                                       20                                                 UNITED STATES DISTRICT JUDGE
                                       21                                                          November 8, 2019
                                                                                           Dated: ________________
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                              3
                                            ACTIVE 46890561v1
